Hunt, Presiding Justice,
concurring.
I agree with the majority that the trial court correctly found the plaintiffs had not presented evidence sufficient to support their claims for relief against any of the defendants. However, I believe the trial court’s order is erroneous, or misleading, in two respects. First, contrary to the trial court’s holding, DNR does not have the right to act as it sees fit with regard to deer in this state. Rather, DNR’s jurisdiction, like that of any state agency, is limited by statute, and we are required to construe that jurisdiction strictly to comport with legislative intent. HCA Health Svcs. v. Roach, 263 Ga. 798 (439 SE2d 494) (1994). While DNR’s statutory authority for regulating deer is broad, see OCGA § 27-1-22, the agency must, nevertheless, act in accordance with that authority.3
Second, the trial court’s order is incorrect insofar as it suggests the plaintiffs would not have standing to challenge unauthorized action by DNR. If the plaintiffs had presented evidence that DNR acted, or planned to act in a manner which exceeded its authority, the plaintiffs would have alleged and shown sufficient evidence which would give them standing. However, the result of the trial court’s order is correct, because the plaintiffs failed to present evidence to support its claims that DNR acted beyond its authority.
I am authorized to state that Justice Hunstein joins in this con*27currence.
Decided February 28, 1994
Reconsideration denied March 18, 1994.
Falligant & Toporek, Julian H. Toporek, for appellants.
Michael J. Bowers, Attorney General, Robert S. Bomar, Senior Assistant Attorney General, Alan Gantzhorn, Assistant Attorney General, Miller, Simpson & Tatum, John M. Tatum, Robert A. Lewallen, Ranitz, Mahoney, Coolidge & Mahoney, Thomas J. Mahoney, Jr., R. Stephen Flagler, Bouhan, Williams & Levy, Leamon R. Holliday III, for appellees.

 OCGA § 27-1-22 provides that DNR may dispose of wildlife “[f]or purposes of wildlife management and in accordance with sound principles of wildlife research and management . . . .” Thus, plaintiffs might have had a claim had they presented evidence that DNR’s proposed actions were not “for purposes of wildlife management” or “in accordance with sound principles of wildlife research and management.”